             Case 5:21-mj-05017-ADM Document 9 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                   CRIMINAL NO.
                            :
     v.                     :                MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                 VIOLATIONS:
                            :                18 U.S.C. § 231(a)(3)
                Defendants. :                (Civil Disorder)
                            :                18 U.S.C. §§ 1512€(2),
                            :                (Obstruction of an Official Proceeding)
                            :                18 U.S.C. § 1752(a)(1)
                            :                (Entering and Remaining in a Restricted
                            :                Building or Grounds)
                            :                18 U.S.C. § 1752(a)(2)
                            :                (Disorderly and Disruptive Conduct in a
                            :                Restricted Building or Grounds)
                            :                40 U.S.C. § 5104€(2)(D)
                            :                (Disorderly Conduct in
                            :                a Capitol Building)
                            :                40 U.S.C. § 5104€(2)€
                            :                (Impeding Passage Through the Capitol
                            :                Grounds or Buildings)
                            :                40 U.S.C. § 5104€(2)(G)
                            :                (Parading, Demonstrating, or Picketing in
                            :                a Capitol Building)


    RESPONSE TO GOVERNMENT’S MOTION TO RECONSIDER AND VACATE
                      PRELIMINARY HEARING

        COMES NOW, the Defendant, William Pope, by and through his counsel, Jerold E.

Berger, and respectfully requests that the Court find a Preliminary Hearing is not necessary in

this case.



        1.      The Defendant agrees with the facts and conclusions laid out in the Government’s

                Motion to Reconsider and Vacate Preliminary Hearing.
           Case 5:21-mj-05017-ADM Document 9 Filed 03/05/21 Page 2 of 2




       WHEREFORE, the Defendant requests the Court adopt the findings of the

Government’s Motion to Reconsider and Vacate Preliminary Hearing and transfer this case to

the District of Columbia where all the indictments have been issued.



                                                     Respectfully Submitted,

                                                     /s/ Jerold E. Berger
                                                     Jerold E. Berger, #01730
                                                     Attorney for Defendant
                                                     Law Office of Jerold E. Berger
                                                     1208 SW Tyler Street
                                                     Topeka, KS 66612
                                                     jeroldeberger@aol.com
                                                     TEL:785-232-3540
                                                     FAX: 785-235-5502



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2021, I electronically filed the foregoing

Motion with the Clerk of the Court by using the CM/ECF system which will send an electronic

copy to:



       Skipper S. Jacobs
       Skipper.jacobs@usdoj.gov

       Terry Eaton
       Terry.@eatonlawfirm.net




                                                     /s/ Jerold E. Berger
                                                     Jerold E. Berger, #07130
                                                     Attorney for Defendant
